UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6804



DAVID KYLE HAIRSTON,

                                              Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-682-7)


Submitted:   August 5, 1999                 Decided:   August 11, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Kyle Hairston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Kyle Hairston seeks to appeal the district court’s final

order dismissing his habeas corpus petition without prejudice for

failing to exhaust state remedies.    We dismiss the appeal for lack

of jurisdiction because Hairston’s notice of appeal was not timely

filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s final order was entered on the docket on

November 4, 1998.   Hairston’s notice of appeal was filed on June 8,

1999.*   Because he failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are




     *
       We assume that the date indicated on the notice of appeal
was the date Hairston deposited the notice of appeal in the prison
institution’s internal mail system. See Fed. R. App. P. 4(c)(1).


                                  2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3